Citation Nr: 0629686	
Decision Date: 09/19/06    Archive Date: 09/26/06

DOCKET NO.  03-21 661A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for alkaptonuria, 
claimed as due to radiation exposure.

2.  Entitlement to service connection for aortic valve 
replacement, claimed as due to radiation exposure.

3.  Entitlement to service connection for hyperlipidemia, 
claimed as due to radiation exposure.

4.  Entitlement to service connection for glaucoma, claimed 
as due to radiation exposure.

5.  Entitlement to service connection for right knee 
replacement, claimed as due to radiation exposure.

6.  Entitlement to service connection for right hip 
replacement, claimed as due to radiation exposure.

7.  Entitlement to service connection for left hip 
replacement, claimed as due to radiation exposure. 

8.  Entitlement to service connection for arthritis as 
chrondrocalcinosis, claimed as due to radiation exposure.

9.  Entitlement to service connection for cataracts, claimed 
as due to radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran had verified active military service from 
February 1945 to December 1947.

This appeal arises before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision in which 
the RO denied claims for service connection for alkaptonuria, 
for aortic valve replacement, for hyperlipidemia, for 
glaucoma, for right knee replacement, for right hip 
replacement, for left hip replacement, and for 
arthritis/chrondrocalcinosis, each claimed as due to 
radiation exposure.  The veteran filed a notice of 
disagreement (NOD) in December 2002, and the RO issued a 
statement of the case (SOC) later in March 2003.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in August 2003.

The appeal also arises from an April 2004 rating that denied 
service connection for cataracts, also claimed as due to 
radiation exposure.  The veteran expressed his disagreement 
and maintained that his cataracts were associated with his 
radiation exposure in a NOD filed in August 2004.  A SOC was 
issued in November 2004, and a substantive appeal was also 
received later that month.

In September 2005, the veteran offered testimony during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of the hearing is of record.. 

With the exception of the claim for service connection for 
cataracts, the Board's decision on the remaining radiation 
claims is set forth below.  The matter of service connection 
for cataracts is addressed in the remand following the order; 
that matter is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished. 

2.  The veteran's service included a "radiation-risk 
activity," as that term is defined by regulation.

3.  Alkaptonuria, aortic valve replacement, hyperlipidemia, 
glaucoma, right knee replacement, right hip replacement, left 
hip replacement, and arthritis as chrondrocalcinosis are not 
among the diseases for which service connection may be 
granted on a presumptive basis, or among the recognized 
radiogenic diseases defined by regulation.  

4.  There is no competent evidence establishing that the 
veteran's alkaptonuria, aortic valve replacement, 
hyperlipidemia, glaucoma, right knee replacement, right hip 
replacement, left hip replacement, or 
arthritis/chrondrocalcinosis is medically related to exposure 
to ionizing radiation in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for alkaptonuria, 
claimed as due to ionizing radiation exposure, are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 3.311 
(2002-2005). 

2. The criteria for service connection for an aortic valve 
replacement, claimed as due to ionizing radiation exposure, 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.307, 
3.309, 3.311 (2002-2005)

3.  The criteria for service connection for hyperlipidemia, 
claimed as due to ionizing radiation exposure, are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 3.311 
(2002-2005). 

4.  The criteria for service connection for glaucoma, claimed 
as due to ionizing radiation exposure, are not met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 3.311 (2002-
2005). 

5.  The criteria for service connection for right knee 
replacement, claimed as due to ionizing radiation exposure, 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.307, 
3.309, 3.311 (2002-2005). 

6.  The criteria for service connection for right hip 
replacement, claimed as due to ionizing radiation exposure, 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.307, 
3.309, 3.311 (2002-2005). 

7.  The criteria for service connection for a left hip 
replacement, claimed as due to ionizing radiation exposure, 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.307, 
3.309, 3.311 (2002-2005). 

8.  The criteria for service connection for 
arthritis/chrondrocalcinosis, claimed as due to ionizing 
radiation exposure, are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.307, 3.309, 3.311 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on each claim herein decided 
has been accomplished.  

Specific to the claims on appeal, through February 2002 and 
March 2003 notice letters, the RO notified the veteran and 
representative of the criteria for establishing service 
connection.  The February 2002 letters included specific 
information pertinent to radiation claims.  After each 
letter, they were afforded the opportunity to respond.  
Hence, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims, and has been afforded ample opportunity 
to submit such information and evidence.

The Board also finds that the February 2002 and March 2003 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
In the November 2003 letter, the RO specifically requested 
that the veteran send in any medical reports he had.

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
indicated above, all four content of notice requirements have 
been met in connection with the claims herein decided.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.

As indicated above, in the matters now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant before and after the rating action 
on appeal.  However, the Board finds that the lack of full 
pre-adjudication notice in this appeal has not, in any way, 
prejudiced the appellant.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the appellant 
because it did not affect the essential fairness of the 
adjudication, in that his claims were fully developed and re-
adjudicated after notice was provided.  As indicated above, 
the RO gave the appellant notice of what was required to 
substantiate a his claims for service connection, and was 
afforded opportunity to submit such information and/or 
evidence.  Following the issuance of the March 2003 letter, 
the appellant was afforded further opportunities to present 
information and/or evidence pertinent to the radiation claims 
prior to the issuance of the SOC and subsequent 
readjudication of the claims.  Neither in response to the 
above-reference letters, nor at any other point during the 
pendency of this appeal, has the appellant or his 
representative informed the RO of the existence of any 
evidence-in addition to that noted below-that needs to be 
obtained prior to appellate review.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2005).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this appeal, the veteran's status is not at issue, and the 
RO has not notified the appellant of the criteria for degree 
of disability or effective date of rating.  However, on these 
facts, the RO's omission is harmless.  Id.  As the  Board's 
decision herein denies service connection for each claimed 
disability, nor disability rating or effective date is being 
assigned; accordingly, there is no possibility of prejudice 
to the appellant under the notice requirements of 
Dingess/Hartman. 

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with any claim 
currently under consideration.  The veteran's service medical 
records are associated with the claims file, as are treatment 
records from the Coatsville VA Medical Center as well as, for 
example, private treatment records and reports from S.C. 
Sands, D.O., O.A. Associates, Armstrong Colt Opthalmology, 
and various medical extracts from a variety of treatise 
sources.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional, existing evidence 
pertinent to the claims for service connection that needs to 
be obtained.  

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each claim herein decided.   


II.  Legal Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury that was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d).  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods. See Hilkert 
v. West, 12 Vet. App. 145, 148-50 (1999) (en banc).

First, if a veteran exposed to radiation during active 
service later develops one of the diseases listed in 38 
C.F.R. § 3.309(d), a rebuttable presumption of service 
connection arises.  See 38 U.S.C.A. §§ 1112(c), 1113; 38 
C.F.R. §§ 3.307, 3.309.  The diseases listed in 38 C.F.R. 
3.309(d) are ones in which the VA Secretary has determined 
that a positive association with radiation exposure exists.

Diseases specific to radiation-exposed veterans for the 
purpose of presumptive service connection are the following: 
(i) leukemia (other than chronic lymphocytic leukemia); (ii) 
cancer of the thyroid; (iii) cancer of the breast; (iv) 
cancer of the pharynx; (v) cancer of the esophagus; (vi) 
cancer of the stomach; (vii) cancer of the small intestine; 
(viii) cancer of the pancreas; (ix) multiple myeloma; (x) 
lymphomas (except Hodgkin's disease); (xi) cancer of the bile 
ducts; (xii) cancer of the gall bladder; (xiii) primary liver 
cancer (except if cirrhosis or hepatitis B is indicated); 
(xiv) cancer of the salivary gland; (xv) cancer of the 
urinary tract; (xvii) cancer of the bone; (xviii) cancer of 
the brain; (xix) cancer of the colon; (xx) cancer of the 
lung; and (xxi) cancer of the ovary.  38 C.F.R. § 
3.309(d)(2).

Second, service connection may be established if a 
"radiation-exposed veteran" develops a "radiogenic disease" 
(one that may be induced by ionizing radiation, either listed 
at 38 C.F.R. § 3.311(b) or established by competent 
scientific or medical evidence to be radiogenic disease), if 
the VA Undersecretary of Benefits determines that a 
relationship, in fact, exists between the disease and the 
veteran's radiation exposure in service.  The Board 
emphasizes, however, that even assuming its applicability, 
this regulation does not create a presumption of service 
connection, but merely accords the claimant special 
processing of the claim.  Such processing "still requires a 
case-by-case determination of service connection for each 
claim based on one of the listed diseases."  Ramey v. Gober, 
120 F.3d 1239, 1245 (Fed. Cir 1997).

For the purposes of 38 C.F.R. § 3.311, "radiogenic disease" 
means a disease that may be induced by ionizing radiation and 
shall include the following: (i) All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid 
cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone 
cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) 
Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; 
(xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary 
bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple 
myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-
malignant thyroid nodular disease; (xviii) Ovarian cancer; 
(xix) Parathyroid adenoma; (xx) Tumors of the brain and 
central nervous system; (xxi) Cancer of the rectum; (xxii) 
Lymphomas other than Hodgkin's disease; (xxiii) Prostate 
cancer; and (xxiv) Any other cancer.  38 C.F.R. § 
3.311(b)(2).  Section 3.311(b)(5) requires that breast cancer 
or skin cancer become manifest 5 years or more after 
exposure. 38 C.F.R. § 3.311(b)(5).  The procedural advantages 
prescribed in 38 C.F.R. § 3.311 will also apply to any other 
claimed condition provided that the veteran has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease.  38 C.F.R. § 
3.311(b)(4). 

Third, service connection may be established by competent 
evidence establishing the existence of a medical nexus 
between the claimed condition and exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994); see also Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).

The term "radiation-exposed veteran" means a veteran who 
participated in a "radiation-risk activity."  38 U.S.C.A. § 
1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).

"Radiation-risk activity" is defined by regulation to mean 
(1) onsite participation in a test involving the atmospheric 
detonation of a nuclear device; (2) the occupation of 
Hiroshima, Japan or Nagasaki, Japan by United States forces 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; (3) internment as a prisoner of war (or service 
on active duty in Japan immediately following such 
internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946; (4) service at a gaseous diffusion plant located in 
Paducah, Kentucky, Portsmouth, Ohio, or Oak Ridge, Tennessee; 
or (5) service before January 1, 1974, on Amchitka Island, 
Alaska.  38 C.F.R. § 3.309(d)(3)(i), (ii).

III.  Analysis

At the outset, the Board notes that, while this appeal was 
pending, the pertinent lists of diseases under Sections 3.309 
and 3.311 were expanded; however, the RO considered the 
revised regulations and provided copies to the veteran (as 
reflected in the March 2003 SOC and November 2003 SSOC).  
Accordingly, there is no prejudice to the veteran in the 
Board's adjudicating the claims in light of the revised 
criteria.  

Considering the claims in light of the above-noted criteria, 
the Board finds that service connection, based on radiation 
exposure, cannot be granted for any of the claimed 
conditions.  

The veteran's personnel records show that he participated in 
the occupation of Japan after World War II.  He disembarked 
the USS Buckingham (APA 141) at Nagasaki, Japan on November 
27, 1945.  His service was with the Sixth Marine forces that 
occupied Kyushu, Japan until April 1946.  The City of 
Nagasaki is located on the island of Kyushu.  Accordingly, it 
is accepted that the veteran was radiation-exposed for the 
purposes of 38 CFR §3.309(d) and for the purposes of 38 CFR 
§ 3.311. 

However, the record presents no basis for establishing a 
nexus between any of the disabilities for which service 
connection is sought and any such in-service radiation 
exposure.  

Service medical records are silent as to complaints, 
findings, or diagnoses relating to the claimed disorders.  

A March 1999 hospital report notes that the veteran's medical 
history was significant for congenital alkaptonuria.  

In a February 2002 letter, a private physician reported that 
he had treated the veteran for the past 11 years and 
indicated that his records were too numerous to Xerox.  He 
summarized the veteran's medical conditions to include aortic 
valve replacement in 1999 as well as alkaptonuria, multiple 
joint replacements, glaucoma and hyperlipidemia.

In correspondence dated in October 2004, a different private 
physician indicated that the veteran had been receiving 
treatment since approximately 1989 for oochronosis, which was 
reported as an unusual hereditary amino acid disorder that 
caused the veteran's glaucoma.  

The Board observes that, although expressly provided 
opportunities to do so, the veteran has not submitted or 
identified any scientific or medical evidence that his 
claimed alkaptonuria, aortic valve replacement, 
hyperlipidemia, glaucoma, right knee replacement, right hip 
replacement, left hip replacement, arthritis as 
chrondrocalcinosis is a radiogenic disease, i.e., a disease 
that may be induced by ionizing radiation or that the 
conditions are otherwise related to service.  Significantly, 
medical evidence or opinion also does not associate any of 
the claimed conditions to service, to particularly include 
any exposure to radiation therein.  

In short, the association of the disabilities for which 
service connection is sought derives only from the veteran.  
The Board has considered the veteran's assertions in this 
regard.  However, the veteran's opinion as to medical 
matters, no matter how sincere, is without probative value.  
As a lay person without the appropriate training and 
expertise, the veteran simply is not competent to establish a 
medical diagnosis or to draw a medical or scientific 
conclusion on the basis of his assertions, alone; such 
matters require medical expertise.  See Jones v. Brown, 7 
Vet. App. 134, 137 (1994) (it is within the province of 
trained health care professionals to enter conclusions that 
require medical expertise, such as opinions as to diagnosis 
and causation).  See also Bostain v. West , 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992);  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"). 

For all the foregoing reasons, service connection for each 
disability, claimed as due to ionizing radiation exposure, 
must be denied.  .  In reaching this conclusion, the Board 
has considered the benefit-of-the-doubt doctrine; however, as 
the preponderance of the evidence is each claim, that 
doctrine is not for application in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for alkaptonuria, claimed as due to 
ionizing radiation exposure, is denied.

Service connection for an aortic valve replacement, claimed 
as due to ionizing radiation exposure, is denied.

Service connection for hyperlipidemia, claimed as due to 
ionizing radiation exposure, is denied.

Service connection for glaucoma, claimed as due to ionizing 
radiation exposure, is denied.

Service connection for right knee replacement, claimed as due 
to ionizing radiation exposure, is denied.

Service connection for right hip replacement, claimed as due 
to ionizing radiation exposure, is denied.

Service connection for a left hip replacement, claimed as due 
to ionizing radiation exposure, is denied.

Service connection for arthritis/chrondrocalcinosis, claimed 
as due to ionizing radiation exposure, is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim service connection for cataracts, claimed 
as due to radiation exposure, is warranted

The Board notes that posterior subcapsular cataracts are 
considered a potentially radiogenic disease pursuant to 38 
C.F.R. § 3.311.  However, in a handwritten note on a copy of 
an April 1, 2004 letter, the veteran is reported to have had 
nuclear cataracts, presumably a distinguishable condition 
from posterior subcapsular cataracts.  The same veteran's 
private physician, Dr. T.A. Armstrong., who characterized the 
veteran's cataracts as nuclear reported in October 2004 that 
while a cataract formation is "of course a common aging 
change, but can also occur secondary to radiation exposure."  
(Emphasis in original).  That reporting physician is the 
Chief of Ophthalmology at a local hospital, and listed as a 
specialist in cataracts, glaucoma and laser surgery on his 
letterhead.  

Subsection 3.311(b)(4) provides that, even if the claimed 
disease is not one that is already recognized as radiogenic 
under subsection 3.311(b)(2), the claim will still be 
considered, or developed, pursuant to 38 C.F.R. § 3.311, if 
the veteran cites or submits competent scientific or medical 
evidence that the claimed disease is radiogenic.  While the 
October 25, 2004 correspondence is not framed in such certain 
terms, the Board finds that it is sufficient to warrant 
further development of the claim.  

Hence, to ensure that all due process requirements are met, 
the RO should give the veteran another opportunity to present 
information and/or evidence pertinent to the claim remaining 
on appeal.  The RO should request that the veteran provide 
specific authorization to enable it to obtain the clinical 
and/or treatment records from Dr. Armstrong pertaining to 
treatment for cataracts.  The RO should also request that the 
veteran submit all pertinent evidence in his possession, and 
ensure that the letter meets the requirements of 
Dingess/Hartman, cited to above, as regards the five elements 
of a claim for service connection.  The RO's notice letter to 
the veteran should explain that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b) (1) (West 2002); but 
see 38 U.S.C.A. § 5103(b) (3) (West Supp. 2005) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2005).

The RO should also follow the provisions of 38 C.F.R. § 3.311 
as regards development of claims based on a contention of 
radiation exposure during active service and post-service 
development in connection with a  radiogenic disease.  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, signed 
authorization to enable it to obtain any 
additional evidence not currently of 
record that pertains to the claim for 
service connection for cataracts, as due 
to ionizing radiation exposure.  The RO 
should specifically request that the 
veteran furnish authorization to enable 
it to obtain pertinent clinical and/or 
treatment records from Dr. Armstrong 
since 1990.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of Dingess/Hartman, cited 
above, as appropriate.

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's 
response has expired, the RO should 
undertake steps to be completed in the 
dose assessment development phase, in 
accordance with 38 C.F.R. 
§ 3.311(a)(2)(ii).  Thereafter, a summary 
of the case, together with a copy of the 
April 1, 2004 letter to Dr. Armstrong 
that contains his handwritten response 
and his October 25, 2004 letter, should 
be referred to the Undersecretary for 
Benefits for further consideration of the 
claim for service connection for 
cataracts, in accordance with 38 C.F.R. 
§ 3.311 (c).  

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim remaining 
on appeal, in light of all pertinent 
evidence  and legal authority.  

6.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes citation to additional legal 
authority considered, and clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 





appropriate action must be handled in an expeditious manner.  
See  38 U.S.C.A §§ 5109B, 7112 (West Supp. 2005).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


